Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities: "a first connector configured to connect to a power supply via a first cable; a second connector configured to connect to a wire feeder via a second cable;". To avoid any antecedent issues, Examiner suggests replacing these recitations to “a first connector configured to connect to the power supply via a first cable; a second connector configured to connect to the wire feeder via a second cable;”. For the purposes of this office action, Examiner will interpret claim 18 as reciting “the power supply” and “the wire feeder” as stated above. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: "The welding-type system of claim 19". For the purposes of this office action, Examiner will interpret this as reciting "The welding-type system of claim 18". Appropriate correction is required.
Claim 20 is objected to because of the following informalities: "The welding-type system of claim 20". For the purposes of this office action, Examiner will interpret this as reciting “"The welding-type system of claim 18". Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Uecker (US 6066832 A).
Regarding claim 1, Uecker discloses an apparatus (fig. 1: controller [102]) to determine voltage measurements in welding-type applications, the apparatus comprising:
a first connector configured to connect to a power supply (fig. 1: power supply [101]) via a first cable (fig. 1: control line [115]);
a second connector configured to connect to a wire feeder (fig. 1: wire feeder [107]) via a second cable (fig. 1: control line [114]);
a third connector configured to couple to a first voltage sense lead (fig. 1: workpiece voltage sense lead [105]);
communications circuitry (fig. 1: controller [102]) configured to communicate with the power supply and the wire feeder; and
measurement circuitry (fig. 1: controller [102]) configured to determine a voltage based on a first voltage signal received via the first voltage sense lead and a second voltage signal received from the wire feeder.
(col. 6, lines 33-46: “During welding, an arc voltage is established across a gap 113. This gap or arc voltage is sensed by arc voltage sense leads 104 and 105, which are in electrical communication with controller 102 through wire feeder 107 (i.e. either directly or indirectly electrically connected thereto). A 14 pin connector is used in one embodiment, and the arc voltage is provided using one or more pins therein. Controller 102 measures and processes the arc voltage sensed by arc voltage sense leads 104 and 105 and sends resulting electrical control signals to wire feeder 107 and/or power supply 101 via a plurality of control lines 114 and 115 respectively. These control signals direct wire feeder 107 and/or power supply 101 to adjust various welding parameters in response to the sensed arc voltage.”)
Regarding claim 2, Uecker discloses the apparatus of claim 1.
Uecker further discloses wherein the second voltage signal is a low voltage analog signal. Examiner is interpreting Uecker’s recitation of an arc voltage measured by sense lead 104 as a “low voltage analog signal”, since no definition was provided as to what Applicant considers to be a low voltage. 
(col. 4, lines 27-43: “An arc voltage sense lead 104 (only one end of sense lead 104 may be seen) is disposed within cable hose assembly 201 (i.e. physically attached thereto). The sense lead is terminated at one end within gun 202 (as used herein gun or torch refer to any mechanism between which it and the workpiece the arc is formed). The other end is attached to wire feeder 107. Sense lead 104 senses the voltage at gun 202, and provides it to controller 102, through wire feeder 107. Sense lead 104 carries virtually no current, so it can have a very small diameter, without incurring the resistive or inductive voltage losses found in the weld current conductor of cable hose assembly 201. Sense lead 104 is preferably insulated along the length of the weld current conductor. Thus, sense lead 104 more accurately senses arc voltage, without creating a physically separated lead susceptible to damage, and/or attached to the outside of the gun.”)
Regarding claim 9, Uecker discloses the apparatus of claim 1.
Uecker further discloses wherein the communications circuitry is configured to transmit the determined voltage to the power supply (col. 6, lines 38-43: “Controller 102 measures and processes the arc voltage sensed by arc voltage sense leads 104 and 105 and sends resulting electrical control signals to wire feeder 107 and/or power supply 101 via a plurality of control lines 114 and 115 respectively.”).
Regarding claim 10, Uecker discloses the apparatus of claim 1.
Uecker further discloses wherein the determined voltage is representative of a voltage between a welding torch and a workpiece (fig. 1: shows gap [113] between workpiece [108] and welding torch/cable assembly [103])
(col. 6, lines 32-36: “During welding, an arc voltage is established across a gap 113. This gap or arc voltage is sensed by arc voltage sense leads 104 and 105, which are in electrical communication with controller 102 through wire feeder 107 (i.e. either directly or indirectly electrically connected thereto).”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Uecker (US 6066832 A) in view of Ott (US 20110240620 A1).
Regarding claim 3, Uecker discloses the apparatus of claim 1.
Uecker further discloses a first cable (fig. 1: control line [115]), a second cable (fig. 1: control line [114]), and wherein communications circuitry (fig. 1: controller [102]) is configured to communicate with the power supply and the wire feeder (col. 6, lines 33-46).
However Uecker does not disclose wherein the first cable and the second cable comprise Ethernet cables, and wherein the communications circuitry communicates with the power supply and the wire feeder via the Ethernet cables.
Ott, in the same field of endeavor (para. [0007]: “In another embodiment, a welding power supply includes a processing circuit for implementing a predetermine welding regime and a Ethernet interface coupled to the processing circuit and configured to communicate via an Ethernet protocol.”), teaches a first cable (fig. 4: ethernet cable [98]) and a second cable (fig. 4: control cable [48]). Ott further teaches the power supply and wire feeder exchange data in accordance with Ethernet protocol (para. [0016]: “The welding system also includes a wire feeder with a media access controller coupled to a processing circuit. The media access controllers are configured to communicate via an Ethernet protocol. The welding power supply and the wire feeder exchange welding parameter data in accordance with the Ethernet protocol via an Ethernet media cable coupled between the media access controllers.”)
Ott also teaches that using internal Ethernet communications within a welding system may increase operating bandwidth, provide interoperability with existing protocols, use industry standard infrastructure, and provide inherent electrical isolation (para. [0016]: “However, the present disclosure pertains to Ethernet communications within a welding system, such as between a welding power supply and a wire feeder. Such a system may increase the operating bandwidth, provide interoperability with existing protocols, use industry standard infrastructure, and provide inherent electrical isolation.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate the use of internal Ethernet communications as taught by Ott within the apparatus of Uecker, to increase the operating bandwidth, provide interoperability with existing protocols, use industry standard infrastructure, and provide inherent electrical isolation per the teachings of Ott.
Regarding claim 4, Uecker discloses the apparatus of claim 1.
Uecker further discloses communications circuitry (fig. 1: controller [102]).
However Uecker does not disclose wherein the communications circuitry is further configured to communicate with a user interface.
Ott teaches communications circuitry (fig. 4: processing circuitry [64], [100]) configured to communicate with a user interface (fig. 4: user interface [70], [112]). 
(para. [0023]: “The processing circuitry 64 may receive input from a user interface 70 through which a user may input desired parameters (e.g., voltages, currents, wire speed, and so forth).”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate a user interface as taught by Ott with the apparatus of Uecker, to enable a user to input desired parameters per the teachings of Ott.
Regarding claim 5, Uecker in view of Ott discloses the apparatus of claim 4.
Uecker further discloses wherein the communications circuitry (fig. 1: controller [102]) communicates with the power supply and the wire feeder (col. 6, lines 33-46) via analog signals transmitted across the first cable and the second cable (col. 6, lines 50-58: “A control scheme such as one described in U.S. patent application Ser. No. 09/024,944 uses arc voltage feedback to control the output in real-time (i.e. within a particular cycle or portion of a cycle). The present invention is well suited to providing arc voltage feedback for use in real-time control of the arc. Accordingly, in one embodiment the control includes a microprocessor or analog circuit that controls the output in real-time, in response to the arc voltage.”).
Regarding claim 6, Uecker in view of Ott discloses the apparatus of claim 4.
Uecker further discloses wherein the communications circuitry (fig. 1: controller [102]) is configured to transmit the received power supply command to the power supply or the wire feeder command to the wire feeder (col. 6, lines 33-46: “During welding, an arc voltage is established across a gap 113. This gap or arc voltage is sensed by arc voltage sense leads 104 and 105, which are in electrical communication with controller 102 through wire feeder 107 (i.e. either directly or indirectly electrically connected thereto). A 14 pin connector is used in one embodiment, and the arc voltage is provided using one or more pins therein. Controller 102 measures and processes the arc voltage sensed by arc voltage sense leads 104 and 105 and sends resulting electrical control signals to wire feeder 107 and/or power supply 101 via a plurality of control lines 114 and 115 respectively. These control signals direct wire feeder 107 and/or power supply 101 to adjust various welding parameters in response to the sensed arc voltage.”).
However, Uecker does not disclose wherein the communications circuitry (fig. 1: controller [102]) is configured to receive one of a power supply command or a wire feeder command from the user interface.
Ott teaches communications circuitry (fig. 4: processing circuitry [64], [100]) configured to receive commands from a user interface (fig. 4: user interface [70], [112]). 
(para. [0023]: “The wire feeder 30 includes a processing circuitry 64 which controls operation of the wire feeder.”, “The processing circuitry 64 may receive input from a user interface 70 through which a user may input desired parameters (e.g., voltages, currents, wire speed, and so forth).”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate a user interface as taught by Ott with the apparatus of Uecker, to enable a user to input desired parameters per the teachings of Ott.
Regarding claim 7, Uecker in view of Ott discloses the apparatus of claim 4.
Uecker further discloses communications circuitry (fig. 1: controller [102]).
However, Uecker does not disclose wherein the communications circuitry is configured to communicate with the power supply and the wire feeder in a first format and the user interface in a second format, and wherein the communications circuitry is configured to convert communications from the first format to the second format and from the second format to the first format.
Ott further teaches communications circuitry (fig. 4: processing circuitry [64], [100]) configured to communicate with a power supply (fig. 4: welding power supply [12]) and a wire feeder (fig. 4: wire feeder [30]) in a first format (fig. 4: shows connection via Ethernet) and configured to communicate with a user interface (fig. 4: user interface [70], [112]) in a second format (fig. 4: shows a direct connection between the processing circuitry with the user interfaces). Ott also teaches that commands entered via the user interface are processed by the processing circuitry and then applied to the power supply and/or wire feeder (para. [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate a user interface as taught by Ott with the apparatus of Uecker, to enable a user to input desired parameters per the teachings of Ott.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Uecker (US 6066832 A) in view of Ott (US 20110240620 A1) as applied to claim 4 above, and further in view of Denis (US 20160016250 A1).
Regarding claim 8, Uecker in view of Ott discloses the apparatus of claim 4.
Uecker further discloses communications circuitry (fig. 1: controller [102]).
Ott further teaches communications circuitry (fig. 4: processing circuitry [64], [100]) and a user interface (fig. 4: user interface [70], [112]).
However, neither Uecker nor Ott discloses wherein the communications circuitry is configured to transmit the determined voltage to the user interface.
Denis, in the same field of endeavor (para. [0008]: “In one aspect of the disclosure, a welding power source is provided including a power supply for producing weld power, a wireless communications system coupled to the power supply, and a housing enclosing the power supply and the wireless communications system.”), teaches a user interface (fig. 2: user interface [32]) that includes a display to provide information to an operator (para. [0027]: “A user interface 32 can include a user display and input devices, such as keys, switches, joysticks, analog or digital potentiometers, or other devices to provide information to and receive information from an operator or user of the welding system 10, or be a graphical touch screen or other graphical display.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to take a voltage determined by the measurement circuitry of Uecker, transmit that value via the communication circuitry of Ott, and display the voltage to a user as taught by Denis, since this would allow a user to monitor the quality of a welding operation and make proper adjustments.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uecker (US 6066832 A) in view of Denis (US 20160016250 A1).
Regarding claim 11, Uecker discloses the apparatus of claim 1.
However, Uecker does not disclose wherein the apparatus is configured to be mounted on one of a pedestal of an articulating boom or a stationary portion of a robotic welding arm.
Denis, in the same field of endeavor (para. [0008]: “In one aspect of the disclosure, a welding power source is provided including a power supply for producing weld power, a wireless communications system coupled to the power supply, and a housing enclosing the power supply and the wireless communications system.”), teaches a wire feed system mounted on a robot (para. [0040]: “Referring now to FIG. 6, a welding cell employing antennas 40 in accordance with the disclosure is shown. As shown here, an antenna 40 is coupled to the welding power source 43, to a robot controller 33, to a robot 21, and to the wire feed system 20 here shown mounted to the robot.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to mount the apparatus of Uecker on a robotic welding arm, as taught by Denis’ mounting of a wire feed system to a robot, since this would reduce the overall combined footprint of the robotic welding arm and apparatus of Uecker.
Regarding claim 12, Uecker discloses a remote interface device configured to be mounted on a pedestal of an articulating boom, the remote interface device comprising:
a first connector configured to connect to a power supply (fig. 1: power supply [101]) via a first cable (fig. 1: control line [115]);
a second connector configured to connect to a wire feeder (fig. 1: wire feeder [107]) via a second cable (fig. 1: control line [114]);
a third connector configured to couple to a first voltage sense lead (fig. 1: workpiece voltage sense lead [105]);
communications circuitry (fig. 1: controller [102]) configured to communicate with the power supply and the wire feeder; and
measurement circuitry (fig. 1: controller [102]) configured to determine a voltage based on a first voltage signal received via the first voltage sense lead and a second voltage signal received from the wire feeder.
(col. 6, lines 33-46: “During welding, an arc voltage is established across a gap 113. This gap or arc voltage is sensed by arc voltage sense leads 104 and 105, which are in electrical communication with controller 102 through wire feeder 107 (i.e. either directly or indirectly electrically connected thereto). A 14 pin connector is used in one embodiment, and the arc voltage is provided using one or more pins therein. Controller 102 measures and processes the arc voltage sensed by arc voltage sense leads 104 and 105 and sends resulting electrical control signals to wire feeder 107 and/or power supply 101 via a plurality of control lines 114 and 115 respectively. These control signals direct wire feeder 107 and/or power supply 101 to adjust various welding parameters in response to the sensed arc voltage.”)
However, Uecker does not disclose a user interface.
Denis, in the same field of endeavor (para. [0008]: “In one aspect of the disclosure, a welding power source is provided including a power supply for producing weld power, a wireless communications system coupled to the power supply, and a housing enclosing the power supply and the wireless communications system.”), teaches a user interface (fig. 2: user interface [32]) that includes a display to provide information to an operator (para. [0027]: “A user interface 32 can include a user display and input devices, such as keys, switches, joysticks, analog or digital potentiometers, or other devices to provide information to and receive information from an operator or user of the welding system 10, or be a graphical touch screen or other graphical display.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the remote interface device of Uecker, with the user interface of Denis, since this would allow a user to monitor the quality of a welding operation and make proper adjustments.
Regarding claim 13, Uecker in view of Denis discloses the remote interface device of claim 12.
Uecker further discloses wherein the second voltage signal is a low voltage analog signal. Examiner is interpreting Uecker’s recitation of an arc voltage measured by sense lead 104 as a “low voltage analog signal”, since no definition was provided as to what Applicant considers to be a low voltage.
(col. 4, lines 27-43: “An arc voltage sense lead 104 (only one end of sense lead 104 may be seen) is disposed within cable hose assembly 201 (i.e. physically attached thereto). The sense lead is terminated at one end within gun 202 (as used herein gun or torch refer to any mechanism between which it and the workpiece the arc is formed). The other end is attached to wire feeder 107. Sense lead 104 senses the voltage at gun 202, and provides it to controller 102, through wire feeder 107. Sense lead 104 carries virtually no current, so it can have a very small diameter, without incurring the resistive or inductive voltage losses found in the weld current conductor of cable hose assembly 201. Sense lead 104 is preferably insulated along the length of the weld current conductor. Thus, sense lead 104 more accurately senses arc voltage, without creating a physically separated lead susceptible to damage, and/or attached to the outside of the gun.”)
Regarding claim 14, Uecker in view of Denis discloses the remote interface device of claim 12.
Uecker further discloses communications circuitry (fig. 1: controller [102]), a power supply (fig. 1: power supply [101]), and a wire feeder (fig. 1: wire feeder [107]).
Denis further teaches a user interface (fig. 2: user interface [32]).
However, Uecker does not disclose wherein the communications circuitry is configured to:  receive one of a power supply command or a wire feeder command from the user interface; and transmit the received power supply command to the power supply or the wire feeder command to the wire feeder.
Denis also teaches wherein the communications circuitry is configured to:
receive one of a power supply command or a wire feeder command from the user interface; and transmit the received power supply command to the power supply or the wire feeder command to the wire feeder. 
(para. [0027]: “A user interface 32 can include a user display and input devices, such as keys, switches, joysticks, analog or digital potentiometers, or other devices to provide information to and receive information from an operator or user of the welding system 10, or be a graphical touch screen or other graphical display.”).
(para. [0030]: “The weld parameter commands can be retrieved from memory 18, or be provided from the robot 21, PLC 27, or other external device through communications system 30, or selected at the user interface 32.”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the remote interface device of Uecker, with the user interface of Denis, since this would allow a user to monitor the quality of a welding operation and make proper adjustments.
Regarding claim 15, Uecker in view of Denis discloses the remote interface device of claim 12.
Uecker further discloses wherein the communications circuitry (fig. 1: controller [102]) is configured to transmit the determined voltage to the power supply (col. 6, lines 38-43: “Controller 102 measures and processes the arc voltage sensed by arc voltage sense leads 104 and 105 and sends resulting electrical control signals to wire feeder 107 and/or power supply 101 via a plurality of control lines 114 and 115 respectively.”).
Regarding claim 16, Uecker in view of Denis discloses the remote interface device of claim 12.
Uecker further discloses wherein the determined voltage is indicative of a voltage between a welding torch and a workpiece (fig. 1: shows gap [113] between workpiece [108] and welding torch/cable assembly [103])
(col. 6, lines 32-36: “During welding, an arc voltage is established across a gap 113. This gap or arc voltage is sensed by arc voltage sense leads 104 and 105, which are in electrical communication with controller 102 through wire feeder 107 (i.e. either directly or indirectly electrically connected thereto).”)
Regarding claim 17, Uecker in view of Denis discloses the remote interface device of claim 12.
Uecker further discloses communications circuitry (fig. 1: controller [102]), a power supply (fig. 1: power supply [101]), and a wire feeder (fig. 1: wire feeder [107]).
Denis further teaches a user interface (fig. 2: user interface [32]).
However, Uecker does not disclose wherein the communications circuitry is configured to: transmit power supply commands received via the user interface to the power supply and; transmit wire feeder commands received via the user interface to the wire feeder.
Denis also teaches wherein the communications circuitry is configured to transmit power supply commands received via the user interface to the power supply and; transmit wire feeder commands received via the user interface to the wire feeder.
(para. [0030]: “The weld parameter commands can be retrieved from memory 18, or be provided from the robot 21, PLC 27, or other external device through communications system 30, or selected at the user interface 32.”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the remote interface device of Uecker, with the user interface to receive weld parameter commands of Denis, since this would allow a user to monitor the quality of a welding operation and make proper adjustments.
Regarding claim 18, Uecker discloses A welding-type system comprising:
a wire feeder (fig. 1: wire feeder [107]);
a welding-type power supply (fig. 1: power supply [101]); and
a first connector configured to connect to the power supply via a first cable (fig. 1: control line [115]);
a second connector configured to connect to a wire feeder via a second cable (fig. 1: control line [114]);
a third connector configured to couple to a first voltage sense lead (fig. 1: workpiece voltage sense lead [105]);
communications circuitry (fig. 1: controller [102]) configured to communicate with the power supply and the wire feeder; and
measurement circuitry (fig. 1: controller [102]) configured to determine a voltage based on a first voltage signal received via the first voltage sense lead and a second voltage signal received from the wire feeder.
(col. 6, lines 33-46: “During welding, an arc voltage is established across a gap 113. This gap or arc voltage is sensed by arc voltage sense leads 104 and 105, which are in electrical communication with controller 102 through wire feeder 107 (i.e. either directly or indirectly electrically connected thereto). A 14 pin connector is used in one embodiment, and the arc voltage is provided using one or more pins therein. Controller 102 measures and processes the arc voltage sensed by arc voltage sense leads 104 and 105 and sends resulting electrical control signals to wire feeder 107 and/or power supply 101 via a plurality of control lines 114 and 115 respectively. These control signals direct wire feeder 107 and/or power supply 101 to adjust various welding parameters in response to the sensed arc voltage.”)
However, Uecker does not disclose a remote interface device mounted on the pedestal, the remote interface device comprising: a user interface.
Denis, in the same field of endeavor (para. [0008]: “In one aspect of the disclosure, a welding power source is provided including a power supply for producing weld power, a wireless communications system coupled to the power supply, and a housing enclosing the power supply and the wireless communications system.”), teaches a wire feed system mounted on a robot (para. [0040]: “Referring now to FIG. 6, a welding cell employing antennas 40 in accordance with the disclosure is shown. As shown here, an antenna 40 is coupled to the welding power source 43, to a robot controller 33, to a robot 21, and to the wire feed system 20 here shown mounted to the robot.”) and a user interface (fig. 2: user interface [32]) that includes a display to provide information to an operator (para. [0027]: “A user interface 32 can include a user display and input devices, such as keys, switches, joysticks, analog or digital potentiometers, or other devices to provide information to and receive information from an operator or user of the welding system 10, or be a graphical touch screen or other graphical display.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the welding-type system of Uecker by mounting the remote interface device on a robotic welding arm, as taught by Denis, since this would reduce the footprint of the welding-type system of Uecker, and to include the user interface of Denis, to be able to provide information to and receive information from an operator, since this would allow a user to monitor the quality of a welding operation and make proper adjustments.
Regarding claim 19, Uecker in view of Denis discloses the welding-type system of claim 18.
Uecker further discloses:
wherein the communication circuitry is (fig. 1: controller [102]) configured to transmit the determined voltage to control circuitry of the power supply (col. 6, lines 38-43: “Controller 102 measures and processes the arc voltage sensed by arc voltage sense leads 104 and 105 and sends resulting electrical control signals to wire feeder 107 and/or power supply 101 via a plurality of control lines 114 and 115 respectively.”), and 
wherein the control circuitry (fig. 1: controller [102]) is configured to control one of an output current or an output voltage based on the determined voltage (col. 6, lines 33-46: “During welding, an arc voltage is established across a gap 113. This gap or arc voltage is sensed by arc voltage sense leads 104 and 105, which are in electrical communication with controller 102 through wire feeder 107 (i.e. either directly or indirectly electrically connected thereto). A 14 pin connector is used in one embodiment, and the arc voltage is provided using one or more pins therein. Controller 102 measures and processes the arc voltage sensed by arc voltage sense leads 104 and 105 and sends resulting electrical control signals to wire feeder 107 and/or power supply 101 via a plurality of control lines 114 and 115 respectively. These control signals direct wire feeder 107 and/or power supply 101 to adjust various welding parameters in response to the sensed arc voltage.”).
Regarding claim 20, Uecker in view of Denis discloses the welding-type system of claim 18.
Uecker further discloses wherein the wire feeder is connected to a second voltage sense lead (figs. 3, 4: arc voltage sense lead [104]), and wherein the second voltage signal is based on voltage received by the wire feeder from the second voltage sense lead.
(col. 4, lines 27-43: “An arc voltage sense lead 104 (only one end of sense lead 104 may be seen) is disposed within cable hose assembly 201 (i.e. physically attached thereto). The sense lead is terminated at one end within gun 202 (as used herein gun or torch refer to any mechanism between which it and the workpiece the arc is formed). The other end is attached to wire feeder 107. Sense lead 104 senses the voltage at gun 202, and provides it to controller 102, through wire feeder 107. Sense lead 104 carries virtually no current, so it can have a very small diameter, without incurring the resistive or inductive voltage losses found in the weld current conductor of cable hose assembly 201. Sense lead 104 is preferably insulated along the length of the weld current conductor. Thus, sense lead 104 more accurately senses arc voltage, without creating a physically separated lead susceptible to damage, and/or attached to the outside of the gun.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J EVANGELISTA whose telephone number is (571)272-6093. The examiner can normally be reached Monday - Friday, 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, lbrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE J EVANGELISTA/Examiner, Art Unit 3761 					        /WILLIAM J LEVICKY/                                                                                                                            Primary Examiner, Art Unit 3792